



Exhibit 10.1


TRANSACTION AGREEMENT
This Transaction Agreement, dated August 7, 2017 (this “Agreement”), is entered
into by and among Vantiv, Inc., a Delaware corporation (the “Corporation”),
Vantiv Holding, LLC, a Delaware limited liability company (“Holding” and
together with the Corporation, the “Vantiv Parties”), Fifth Third Bank, a bank
chartered under the laws of Ohio (“Fifth Third”) and Fifth Third Bancorp, an
Ohio corporation (“Fifth Third Bancorp” and together with Fifth Third, the
“Fifth Third Parties”).
RECITALS
A.Fifth Third currently holds 35,042,826 Class B Units of Holding (the “Class B
Units”) and 35,042,826 shares of the Corporation’s Class B common stock (the
“Class B Shares”), representing, respectively, an approximately (i) 17.7%
economic interest in Holding and (ii) 17.7% voting interest in the Corporation
with respect to certain matters.


B.The Corporation, Holding and Fifth Third are party to that certain Second
Amended and Restated Limited Liability Company Agreement, dated as of March 21,
2012 (the “LLC Agreement”) and that certain Exchange Agreement, dated as of
March 21, 2012 (the “Exchange Agreement”).


C.The Corporation and Worldpay Group plc (“Worldpay”) announced on July 5, 2017,
that they reached an agreement in principle on the key terms of a potential
acquisition by the Corporation of Worldpay for a combination of cash and Class A
common stock of the Corporation (such shares, “Class A Shares” and such
potential acquisition as revised from time to time, the “Potential
Acquisition”).


D.In connection with the Potential Acquisition, the Corporation expects to
announce a firm intention (the “2.7 Announcement”) to make an offer for the
entire issued and to be issued ordinary share capital of Worldpay in accordance
with Rule 2.7 of the City Code on Takeovers and Mergers (the “Offer”), which
announcement will oblige the Corporation to proceed with, and complete, the
Offer, unless in exceptional circumstances, the U.K. Takeover Panel permits the
Corporation to invoke a condition to the Offer.


E.On the terms and subject to the conditions set forth in this Agreement, (i)
Fifth Third shall exchange pursuant to Section 2.1(a) of the Exchange Agreement
19,790,000 Class B Units (the “Exchange Units”) (whereupon the related
19,790,000 Class B Shares (the “Exchange Shares”) shall be automatically
cancelled by operation of the Exchange Agreement and the Amended and Restated
Certificate of Incorporation of the Corporation (the “Certificate of
Incorporation”)) for 19,790,000 shares of the Corporation’s Class A common
stock, $0.00001 par value per share (the “Purchase Shares”) and (ii) the
Corporation will purchase from Fifth Third, and Fifth Third will sell to the
Corporation, the Purchase Shares, all as more fully set forth in this Agreement
(the “Purchase”).


F.The Audit Committee of the board of directors of the Corporation (the
“Board”), comprised solely of independent directors, has reviewed and approved
the Purchase as a related party transaction with Fifth Third pursuant to the
Corporation’s Audit Committee Charter.


G.The Board with the abstention of the Fifth Third nominee to the Board has
determined that this Agreement and the transactions contemplated by this
Agreement are in the best interests of the Corporation and its stockholders.














1

--------------------------------------------------------------------------------





AGREEMENT
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and covenants contained herein, the parties to this Agreement agree
as follows:
ARTICAL 1


THE PURCHASE


Section 1. 1Purchase of Class B Units.


(a)On the terms and subject to the conditions set forth herein, at the Closing
(as defined below), (i) (A) Holding will purchase (and then cancel) 19,790,000
Class A Units of Holding (“Class A Units”) from the Corporation at a per unit
purchase price equal to the Per Share Purchase Price (as defined below) (such
transaction, the “Funding Transaction”), (ii) at substantially the same time as
but immediately following the Funding Transaction, pursuant to Section 2.1(a) of
the Exchange Agreement, (A) Fifth Third will surrender to Holding the Exchange
Units in exchange for the issuance by the Corporation of the Purchase Shares to
Fifth Third whereupon, (B) the Exchange Shares will be automatically cancelled
without any action on the part of any person and the Exchange Units will be
automatically converted into 19,790,000 Class A Units held by the Corporation,
and (iii) at substantially the same time as but immediately following the
transactions described in clause (ii) of this Section 1.1(a), (A) the
Corporation shall purchase from Fifth Third, and Fifth Third shall sell to the
Corporation, the Purchase Shares, at a per share purchase price for each
Purchase Share equal to $64.04 (the “Per Share Purchase Price”) whereupon (B)
the Purchased Shares shall be immediately cancelled by the Corporation. The
parties hereby acknowledge and agree that at the conclusion of the redemptions
and purchases described in this Section 1.1(a), the total number of outstanding
Class A Units will equal the total number of outstanding shares of the
Corporation’s Class A Common Stock.


Section 1. 2Closing.


(a)The consummation of the Purchase (the “Closing”) shall take place at 10:00
a.m. New York time, at the offices of Skadden, Arps, Slate, Meagher & Flom LLP,
4 Times Square, New York, NY 10036, on the first Business Day after the earlier
of (i) the date on which the Vantiv Parties deliver to the Fifth Third Parties a
true and complete copy of the 2.7 Announcement, along with written (including
email) confirmation that such announcement will be published the following
Business Day, provided, that, the 2.7 Announcement actually is so published not
later than 9:00 a.m. New York time on such following Business Day and (ii)
publication of the 2.7 Announcement (or such other Business Day as the parties
may hereafter agree in writing). “Business Day” shall mean a day, other than
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law or executive order to close and the date of
the Closing is herein called the “Closing Date”.


(b)At the Closing, Fifth Third shall (i) deliver to Holding and the Corporation
an executed Exchange Notice (as defined in the Exchange Agreement) in respect of
the Exchange Units and the Exchange Shares and (ii) constructively deliver to
Holding and the Corporation (A) the Exchange Units, free and clear of any
mortgage, pledge, security interest, encumbrance, charge or other lien, whether
arising by contract or by operation of law (“Encumbrances”), other than those
Encumbrances imposed by the LLC Agreement, the Exchange Agreement, any other
governing document of the Corporation or Holding and/or applicable federal and
state securities laws and the rules and regulations promulgated thereunder and
any Encumbrances imposed by the Corporation and (B) (immediately following the
issue thereof to Fifth Third) the Purchase Shares and (iii) deliver the written
resignation of the Class B Director (as defined in the Certificate of
Incorporation of the Corporation) from the Board.


(c)At the Closing, the Corporation shall (i) issue and constructively deliver to
Fifth Third the Purchase Shares, free and clear of any Encumbrance, other than
those Encumbrances imposed by the LLC Agreement, the Exchange Agreement, any
other governing document of the Corporation or Holding and/or applicable federal
and state securities laws, and (ii) make a cash payment to Fifth Third in an
amount equal to $1,267,351,600, which represents


2

--------------------------------------------------------------------------------





the number of Purchase Shares multiplied by the Per Share Purchase Price (the
“Aggregate Purchase Consideration”), by wire transfer of immediately available
funds to an account previously designated by Fifth Third.


Section 1. 3Tax Characterization. For U.S. federal income tax purposes, the
Corporation, Holding and Fifth Third agree to treat the Purchase as a sale or
other disposition described in Section 1001 of the Internal Revenue Code of
1986, as amended, of the Purchase Shares by Fifth Third, and a purchase of the
Purchase Shares by the Corporation, unless otherwise required by a
“determination” (within the meaning of Section 1313 of the Internal Revenue Code
of 1986, as amended).


Section 1. 4Post-Acquisition True Up. Within ten (10) Business Days following
the completion of the Potential Acquisition, the Corporation shall deliver to
Fifth Third a certificate (together with reasonable supporting data), signed by
a senior executive officer of the Corporation, certifying as to the percentage
of the aggregate shares of common stock of the Corporation (including Class B
Shares) owned by the Fifth Third Parties immediately following the Potential
Acquisition (the “Post-Acquisition Ownership Percentage”). If the
Post-Acquisition Ownership Percentage is greater than 4.9%, then within thirty
(30) Business Days following the completion of the Potential Acquisition, Fifth
Third shall sell to the Corporation, and the Corporation shall purchase from
Fifth Third, such number of Class B Units or Class A Shares necessary so that
after the consummation of such subsequent purchase, the Fifth Third Parties and
their subsidiaries will own 4.9% of the total outstanding shares of common stock
of the Corporation (including Class B Shares), at a price per Class B Unit and
Class A Share equal to the Per Share Purchase Price.


Section 1. 5LLC Agreement Distribution. For the avoidance of doubt, the parties
acknowledge and agree that neither the Funding Transaction nor any similar
transfer of immediately available funds to the Corporation in connection with
the Corporation’s payments pursuant to Section 1.4 shall be deemed to be a
“Distribution” for purposes of the LLC Agreement.


Section 1. 6Nullification of Section 2.4(b) of the LLC Agreement.


(a)Effective as from the Closing, Fifth Third hereby permanently,
unconditionally and irrevocably waives any rights or claims under or pursuant to
Section 2.4(b) of the LLC Agreement with respect to (i) the Purchase and the
transactions contemplated by this Agreement and (ii) the Offer and the Potential
Acquisition.


(b)Fifth Third hereby acknowledges and agrees that effective solely as from the
completion of the Potential Acquisition, unless this Agreement has been
terminated pursuant to its terms, Section 2.4(b) of the LLC Agreement (except as
it would otherwise apply to Section 1.4, to the extent it would otherwise so
apply) shall hereby be amended and restated to read as set forth on Annex A
hereto.




ARTICLE 2


REPRESENTATIONS AND WARRANTIES


Section 2. 1Fifth Third Representations and Warranties. Each of the Fifth Third
Parties party hereto hereby represents and warrants to the Vantiv Parties as
follows:


(a)Authorization of Transaction. Such Fifth Third Party has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement. The execution and delivery by such
Fifth Third Party of this Agreement, the performance by such Fifth Third Party
of its obligations under this Agreement and the consummation by such Fifth Third
Party of the transactions contemplated by this Agreement have been duly and
validly authorized by all necessary corporate action on the part of such Fifth
Third Party. This Agreement has been duly and validly executed and delivered by
such Fifth Third Party, and this Agreement constitutes the valid and binding
obligation of such Fifth Third Party, enforceable against such Fifth Third Party
in accordance with its terms, except as such enforcement may be limited by
general equitable principles or by applicable


3

--------------------------------------------------------------------------------





bankruptcy, insolvency, fraudulent transfer, moratorium, or similar laws, legal
requirements and judicial decisions from time to time in effect which affect
creditors’ rights generally.


(b)Noncontravention. Neither the execution and delivery by such Fifth Third
Party of this Agreement, nor the consummation by such Fifth Third Party of the
transactions contemplated by this Agreement, will (i) conflict with or violate
any provision of any of the organizational documents of such Fifth Third Party,
(ii) conflict with or violate any provision of any agreement to which such Fifth
Third Party is a party, (iii) require on the part of such Fifth Third Party any
permit, authorization, consent or approval of any U.S. federal, state or local
or any supra-national or non-U.S. government, political subdivision,
governmental, regulatory or administrative authority, instrumentality, agency,
body or commission, self-regulatory organization or any court, tribunal, or
judicial or arbitral body (“Government Authority”) or (iv) violate any judgment,
order, writ, injunction, decree, statute, rule or regulation applicable to such
Fifth Third Party or any of its properties or assets as of the date of this
Agreement; except, in the case of each of clause (ii) through clause (iv), as
would not impair or delay in any respect the performance by such Fifth Third
Party of its obligations under this Agreement or the consummation by such Fifth
Third Party of the Purchase.


(c)Ownership. Fifth Third has good and valid title to the Exchange Units and
Exchange Shares, free and clear of any Encumbrances other than those
restrictions imposed by the LLC Agreement, the Exchange Agreement, any other
governing document of the Corporation or Holding and/or applicable federal and
state securities laws and the rules and regulations promulgated thereunder.


(d)Litigation. As of the date of this Agreement, there is no action, suit,
proceeding, inquiry or investigation, at law or in equity (“Litigation”), by or
before any before any Government Authority or before any arbitrator which is
pending or has been threatened in writing, or judgment, order or decree
outstanding, against or otherwise naming a Fifth Third Party which in any manner
challenges or seeks, or would if commenced challenge or seek, to prevent,
enjoin, alter or delay the transactions contemplated by this Agreement.


(e)Brokers’ Fees. Each Fifth Third Party has no liability or obligation to pay
any fees or commissions to any broker or finder with respect to the transactions
contemplated by this Agreement.


(f)Disclosure. None of the information supplied by Fifth Third in writing to the
Corporation specifically for inclusion or incorporation by reference in the
Corporation’s proxy statement with respect to the Potential Acquisition will, at
the date of mailing of such proxy statement to stockholders of the Corporation
or at the time of the Corporation stockholders meeting with respect to the
Potential Acquisition, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.


(g)No Additional Representations. Each Fifth Third Party acknowledges that none
of the Vantiv Parties nor any person acting on their behalf has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding any Vantiv Party furnished or made
available to the Fifth Third Parties and their representatives in connection
with the Potential Acquisition, the Purchase or the other matters contemplated
by this Agreement except as expressly set forth in this Agreement or pursuant to
applicable securities laws.


Section 2. 2Vantiv Parties Representations and Warranties. Each of the Vantiv
Parties hereby represents and warrants to Fifth Third as follows:


(a)Authority; Binding Effect. Such Vantiv Party has all requisite corporate or
limited liability company power and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement. The execution and
delivery by such Vantiv Party of this Agreement, the performance by such Vantiv
Party of its obligations under this Agreement and the consummation by such
Vantiv Party of the transactions contemplated by this Agreement have been duly
and validly authorized by all necessary corporate or limited liability company
action on the part of such Vantiv Party. This Agreement has been duly and
validly executed and delivered by such Vantiv Party, and this Agreement
constitutes the valid and binding obligation of such Vantiv Party, enforceable
against such Vantiv


4

--------------------------------------------------------------------------------





Party in accordance with its terms, except as such enforcement may be limited by
general equitable principles or by applicable bankruptcy, insolvency, fraudulent
transfer, moratorium, or similar laws, legal requirements and judicial decisions
from time to time in effect which affect creditors’ rights generally.


(b)Noncontravention. Neither the execution and delivery by such Vantiv Party of
this Agreement, nor the consummation by such Vantiv Party of the transactions
contemplated by this Agreement, will (i) conflict with or violate any provision
of the organizational documents of such Vantiv Party, (ii) conflict with or
violate any provision of any agreement to which such Vantiv Party or any of its
subsidiaries is a party, (iii) require on the part of such Vantiv Party or any
of its subsidiaries any permit, authorization, consent or approval of any
Government Authority or (iv) violate any judgment, order, writ, injunction,
decree, statute, rule or regulation applicable to such Vantiv Party or any of
its subsidiaries or any of their respective properties or assets as of the date
of this Agreement; except, in the case of each of clause (ii) through clause
(iv), as would not impair or delay in any respect the performance by such Vantiv
Party of its obligations under this Agreement or the consummation by such Vantiv
Party of the Purchase.


(c)Litigation. As of the date of this Agreement, there is no Litigation which is
pending or has been threatened in writing, or judgment, order or decree
outstanding, against or otherwise naming a Vantiv Party or any subsidiary of a
Vantiv Party which in any manner challenges or seeks, or would if commenced
challenge or seek, to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement.


(d)Brokers’ Fees. Except for the financial advisors set forth on Schedule B
hereto, the fees and expenses of all of which will be paid by the Corporation,
no Vantiv Party has any liability or obligation to pay any fees or commissions
to any broker or finder with respect to the transactions contemplated by this
Agreement.


(e)Disclosure. From December 31, 2015 to the date of this Agreement, the
Corporation has filed or furnished, as applicable, on a timely basis, all forms,
statements, certifications, reports and documents required to be filed or
furnished by it with the United States Securities and Exchange Commission (the
“SEC”) pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or the Securities Act of 1933, as amended (the “Securities Act)
(such forms, statements, reports and documents filed or furnished, including any
amendments thereto, the “Company Reports”). Each of the Company Reports, at the
time of its filing, complied in all material respects with the applicable
requirements of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act
of 2002, and any rules and regulations promulgated thereunder applicable to the
Company Reports. As of their respective dates (or, if amended prior to the date
of this Agreement, as of the date of such amendment), the Company Reports did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading.
To the knowledge of the Corporation, as of the date of this Agreement, except as
separately disclosed to the Fifth Third Parties prior to the date hereof, there
is no material term of the Offer that remains unagreed with Worldpay Group plc.
When delivered to the Fifth Third Parties pursuant to Section 1.2(a), the copy
of the 2.7 Announcement will be a true and complete copy of the 2.7 Announcement
that will be published by the Corporation.


(f)Structure Preservation. The consummation of the Potential Acquisition will
not result in (i) the Corporation ceasing to be a publicly-traded holding
company owning all of the Class A Units, (ii) the issuance of any equity
securities of the Corporation other than Class A Shares or (iii) each Class B
Unit failing to maintain economic equivalence with each Class A Share to the
same extent as each Class B Unit was economically equivalent to each Class A
Share as of the date hereof. Pursuant to or immediately following the Potential
Acquisition, all of the equity interests and assets of Worldpay and Worldpay's
subsidiaries that the Corporation directly or indirectly acquires in the
Potential Acquisition will be owned by Holding or a subsidiary of Holding.


(g)Opinion of Houlihan Lokey Capital, Inc. The Special Committee of the Board of
Corporation has received the opinion, dated the date hereof, of Houlihan Lokey
Capital, Inc. to the effect that, as of the date of such opinion and subject to
the assumptions and limitations set forth in such opinion, the Aggregate
Purchase Consideration to be paid by the Corporation is fair to the Corporation
from a financial point of view.




5

--------------------------------------------------------------------------------





(h)No Additional Representations. Each Vantiv Party acknowledges that none of
the Fifth Third Parties nor any person acting on their behalf has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Fifth Third Parties furnished or
made available to the Vantiv Parties and their representatives in connection
with the Potential Acquisition, the Purchase or the other matters contemplated
by this Agreement except as expressly set forth in this Agreement.


        
ARTICLE 3


ADDITIONAL COVENANTS


Section 3. 1Standstill. Except as expressly contemplated by this Agreement and
without prejudice to Fifth Third’s existing rights with respect to equity
securities of the Corporation pursuant to the Exchange Agreement, during the
period beginning on the date hereof and ending on the earlier of the completion
of the Potential Acquisition and the date this Agreement is terminated in
accordance with its terms, the Fifth Third Parties shall not and shall cause
their controlled affiliates not to acquire (or propose or agree to acquire,
conditionally or otherwise), of record or beneficially, by purchase or
otherwise, any equity securities of the Corporation or Worldpay, or rights or
options to acquire interests in, or enter into any derivative or other
arrangement pursuant to which it obtains an economic exposure to, or any other
arrangement in respect of the Corporation’s or Worldpay’s equity securities;
except pursuant to its trust, investment, banking, advisory or fiduciary
services for the account of its customers. Notwithstanding the foregoing, Fifth
Third may transfer Class B Units to Fifth Third Bancorp, and continue to effect
transactions pursuant to the Exchange Agreement and sell Class A Shares.


Section 3. 2Provision of Information.


(a)From the date of this Agreement until the completion or abandonment of the
Potential Acquisition, the Fifth Third Parties shall keep the Corporation
reasonably apprised on a timely basis of the status of discussions between the
Fifth Third Parties and the Federal Reserve regarding the matters contemplated
by this Agreement, the Offer or the Potential Acquisition. The Fifth Third
Parties shall, upon request and subject to applicable laws and regulations
relating to the exchange of information, furnish the Corporation with all
information concerning the Fifth Third Parties, their subsidiaries, directors,
officers and stockholders and such other matters as may be reasonably necessary
in order to enable the Corporation to complete the preparation of the proxy
statement relating to the meeting of the Corporation’s stockholders to be held
in connection with the Potential Acquisition, or any other statement, filing,
notice or application made by or on behalf of the Corporation, any of its
subsidiaries or Worldpay to or with any Government Authority in connection with
the Potential Acquisition. Notwithstanding the foregoing, the Fifth Third
Parties shall not be required to provide any such information pursuant to this
Section 3.2(a) where to do so would violate any attorney-client privilege or
contravene any law, rule, regulation, order, judgment, decree or fiduciary duty.


(b)The Fifth Third Parties shall not make any disclosure with respect to this
Agreement and the transactions contemplated hereby without first providing a
draft of such disclosure to the Vantiv Parties in a timely manner for comment
and reflecting therein any reasonable comments made by the Vantiv Parties.


(c)The Vantiv Parties shall provide to Fifth Third, in each case promptly
following the publication or public filing thereof, true and complete copies of
all announcements and documents published or publicly filed by or on behalf of
the Corporation and/or any of its subsidiaries (including Holding and its
subsidiaries) in connection with the Offer and/or the Potential Acquisition. The
Vantiv Parties shall, upon request and subject to applicable laws and
regulations relating to the exchange of information, furnish the Fifth Third
with all information reasonably necessary to (i) facilitate the Fifth Third
Parties’ discussions with the Federal Reserve regarding the matters contemplated
by this Agreement, the Offer or the Potential Acquisition and (ii) prepare any
other statement, filing, notice or application made by or on behalf of Fifth
Third or any of its subsidiaries to any Government Authority in connection with
the Potential Acquisition or the Purchase. Notwithstanding the foregoing, the
Vantiv Parties shall not be required to provide


6

--------------------------------------------------------------------------------





any such information pursuant to this Section 3.2(c) where to do so would
violate any attorney-client privilege or contravene any law, rule, regulation,
order, judgment, decree or fiduciary duty.


(d)The Vantiv Parties shall not make any disclosure with respect to this
Agreement and the transactions contemplated hereby without first providing a
draft of such disclosure to the Fifth Third Parties in a timely manner for
comment and reflecting therein any reasonable comments made by the Fifth Third
Parties.


Section 3. 3Debt Financing.


(a)The Corporation acknowledges and agrees that the Fifth Third Parties have no
responsibility for the Financing Transaction or any financing that the
Corporation may raise in connection with the transactions contemplated by this
Agreement.


Section 3. 4Changes to the Acquisition. Following the execution of this
Agreement, the Vantiv Parties shall not, without Fifth Third’s prior written
consent, permit any change to the Potential Acquisition or the Offer that would
(a) cause the Corporation to cease to be a publicly-traded holding company,
owning all of the Class A Units, (b) result in the issuance of any equity
securities of the Corporation other than Class A Shares (c) cause each Class B
Unit to fail to maintain economic equivalence with each Class A Share to the
same extent as each Class B Unit was economically equivalent to each Class A
Share as of the date hereof, or (d) prevent, materially impair or materially
delay, following the Potential Acquisition, the Corporation from contributing or
otherwise transferring, directly or indirectly, all of the equity interests and
assets of Worldpay and Worldpay's subsidiaries that the Corporation acquired,
directly or indirectly, in the Potential Acquisition to Holding or a subsidiary
of Holding, to the extent any of the foregoing in this clause (d) were not
acquired by a subsidiary of Holding in the Potential Acquisition.


Section 3. 5TRAs. The parties acknowledge and agree that the Corporation may
undertake any transaction, restructuring, and/or tax planning strategy that is
enabled by the ownership of a foreign entity and/or foreign operations (“Foreign
Tax Planning”). In the event Foreign Tax Planning is undertaken and such Foreign
Tax Planning results in (1) the reduction of the taxable income of the
Corporation or any affiliated group of which the Corporation is or (but for the
fact that Holding is a partnership for US tax purposes) could be a member, (2) a
reduction or a delay in the timing of Fifth Third’s cash flows from those
certain Tax Receivable Agreements, dated as of March 21, 2012, between the
Corporation and Fifth Third (the “TRAs”) and (3) a negative cumulative impact to
Fifth Third greater than $10 million (taking into account all net negative
impacts to Fifth Third from all prior Foreign Tax Planning and all prior tax
years), then, the Corporation shall reimburse Fifth Third for such reduction in
the cash flows under the TRAs for a given taxable year, in the same manner and
at the same time as a “Tax Benefit Payment” (as defined in the TRAs) would be
made to Fifth Third with respect to such taxable year. For the avoidance of
doubt, the parties agree that there shall be no duplication of payments under
this Agreement and the TRAs for the utilization or delay in utilization (as
applicable) of the same tax attributes. The parties agree that, for purposes of
this Section 3.5, the following shall not be considered Foreign Tax Planning:
(i) any incurrence, draw-down or assumption of debt (including any refinancings
of such debt) for U.S. federal income tax purposes, together with the payment of
interest on such debt, by Holding or any subsidiary of Holding to the extent
proceeds from such debt incurrence, draw-down or assumption are used to fund the
Purchase or the Funding Transaction; (ii) any action taken or not taken by
Holding or any subsidiary of Holding that maintains the deferral of U.S. tax on
the earnings of Worldpay, its subsidiaries, other foreign entities formed in
connection with the Potential Acquisition, and any other foreign entities
directly or indirectly formed or acquired; and (iii) any action taken or not
taken by Holding or any subsidiary of Holding that increases tax efficiency if
and when the earnings of Worldpay, its subsidiaries, other foreign entities
formed in connection with the Potential Acquisition, or any other foreign
entities directly or indirectly formed or acquired are distributed.




7

--------------------------------------------------------------------------------





Section 3. 6Indemnification.


(a)The Corporation will indemnify, defend and hold harmless the Fifth Third
Parties, their respective affiliates, and the directors, officers, agents and
employees of each of them and their affiliates and each other person controlling
the Fifth Third Parties (each of the foregoing, an “Indemnified Party”), to the
full extent lawful, from and against any losses, expenses, claims or proceedings
(including shareholder actions) (collectively, “Losses”) related to or arising
out of any third party claim, other than a claim by a U.S. federal or state bank
regulatory authority, to the extent arising out of or relating to the Potential
Acquisition or the Offer, as the Potential Acquisition and/or the Offer may be
amended from time to time (the “Covered Matters”) (which, for the avoidance of
doubt, shall exclude any claim to the extent related to or arising out of (x)
the Purchase contemplated by this Agreement and (y) the Fifth Third Parties’
regulatory status with any U.S. federal or state bank regulatory authority or
any commitments or undertakings that the Fifth Third Parties have made to the
Federal Reserve in connection with the Covered Matters); provided, that, the
Corporation will not indemnify any Indemnified Party for any Losses that are
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the willful misconduct, bad faith or gross
negligence of such Indemnified Party. Each Vantiv Party further agrees that no
Indemnified Party shall have any past, present or future liability (whether
direct or indirect, in contract or tort or otherwise) to any Vantiv Party or any
of the respective affiliates, directors, officers, agents, employees, creditors
or security holders of any Vantiv Party for or in connection with the Covered
Matters, except for Losses incurred by the Vantiv Parties to the extent such
Losses are determined in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the willful misconduct, bad faith
or gross negligence of such Indemnified Party.


(b)The Corporation will not, without the prior written consent of the Fifth
Third Parties, settle any pending or threatened claim or proceeding against any
Indemnified Party in respect of which the Corporation is required to indemnify
such Indemnified Party pursuant to Section 3.6(a) unless such settlement
includes a provision unconditionally releasing such Indemnified Party from any
and all liability in respect of such claim or proceeding.


(c)The foregoing provisions are in addition to any rights any Indemnified Party
may have at common law or otherwise and shall be binding on and inure to the
benefit of any successors, assigns, and personal representatives of each Fifth
Third Party and each other Indemnified Party. The provisions of this Section 3.6
shall remain in full force and effect notwithstanding (i) any investigation made
by or on behalf of a Fifth Third Party or any Indemnified Party or (ii) the
completion or termination of this Agreement, the Potential Acquisition and/or
the Purchase.




ARTICLE 4


[RESERVED]




ARTICLE 5


TERMINATION


Section 5. 1Termination.


(a)This Agreement shall be automatically terminated in the event that (i) the
Corporation does not announce the firm Offer pursuant to Section 2.7 of the City
Code on Takeovers and Mergers on or prior to August 31, 2017, or (ii) the
Corporation announces the firm Offer pursuant to Section 2.7 of the City Code on
Takeovers and Mergers on or prior to August 31, 2017 and the Offer lapses (other
than a temporary lapse as a result of a phase 2 anti-trust review in the U.K.),
is withdrawn or is terminated; provided, that, no change in the terms of the
Offer or the method of implementation of the Offer shall constitute a
termination of the Offer.


(b)This Agreement may be terminated prior to the Closing by the mutual written
consent of the parties hereto.


8

--------------------------------------------------------------------------------







(c)This Agreement may be terminated at any time by the Fifth Third Parties, by
written notice to the Vantiv Parties, if (i) a 2.7 Announcement has been
published and (ii) the Closing has not occurred by the end of the following
Business Day (or such other time as the parties hereto have hereafter agreed in
writing to effect the Closing), other than due to a breach by the Fifth Third
Parties of any of their representations and warranties or any of their
obligations of this Agreement.


Section 5. 2Effect of Termination. In the event this Agreement is terminated in
accordance with Section 5.1 prior to the Closing, this Agreement (other than
Section 3.1, Section 3.5, Section 3.6, this Section 5.2 and Article 6) shall
thereupon become null and void and of no further force or effect (without
prejudice to the rights of any party hereto having accrued prior to such
termination), and the transactions contemplated by this Agreement not set forth
in such surviving provisions shall be abandoned without further action by the
parties. In the event this Agreement is terminated in accordance with Section
5.1 after the Closing, then (i) Section 1.4, Section 1.6(b) and Section 3.1 of
this Agreement shall thereupon become null and void and of no further force or
effect (without prejudice to the rights of any party hereto having accrued prior
to such termination) but (ii) all other provisions of this Agreement shall
survive such termination and remain in full force and effect.


Section 5. 3Termination Fee. In the event that this Agreement is terminated
following the Closing pursuant to Section 5.1(a), the Corporation shall
promptly, but in no event later that two (2) Business Days after the date of
such termination, pay to Fifth Third a termination fee of $10 million (the
“Termination Fee”) by wire transfer of same-day funds. The Vantiv Parties
acknowledge that the agreement contained in this Section 5.3 is an integral part
of the transactions contemplated by this Agreement, and that, without this
agreement, the Fifth Third Parties would not enter into this Agreement;
accordingly, if the Corporation fails to promptly pay the amount due pursuant to
this Section 5.3, and, in order to obtain such payment, Fifth Third commences a
suit that results in a judgment against the Corporation for the fee set forth in
this Section 5.3 or any portion of such fee, the Corporation shall pay to Fifth
Third its costs and expenses (including attorneys’ fees) in connection with such
suit, together with interest on the amount of the fee at the prime rate of
Citibank, N.A. in effect on the date such payment was required to be made
through the date of payment. Payment of the Termination Fee shall be in addition
to and not in lieu of the amounts payable to any Fifth Third Party pursuant to
Section 6.4 and shall be without prejudice to any other rights or remedies
available to Fifth Third and/or any of its affiliates at law or in equity.




ARTICLE 6


MISCELLANEOUS


Section 6. 1Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given and received (a) on the date of delivery if delivered personally or by
email upon confirmation of delivery if sent on a Business Day (or otherwise on
the next Business Day) or (b) on the first Business Day following the date of
dispatch if delivered by a recognized next-day courier service. All notices
under this Agreement shall be delivered with respect to the parties, as set
forth in Schedule A hereto, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice.


Section 6. 2Amendment; Waiver. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the parties, or in the case of a waiver, by the
party or parties against whom the waiver is to be effective. No failure or delay
by any party in exercising any right, power or privilege under this Agreement
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.


Section 6. 3Assignment. Subject to the following sentence, no party to this
Agreement may assign any of its rights or obligations under this Agreement
without the prior written consent of the other parties hereto. In the event that
either Fifth Third Party transfers any Class B Units or Class A Shares to an
affiliate, it shall


9

--------------------------------------------------------------------------------





cause such affiliate to become a party hereto as an additional Fifth Third Party
as a condition of such transfer.


Section 6. 4Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, the Corporation shall, on an ongoing basis at such
times as requested by the Fifth Third Parties, reimburse the Fifth Third
Parties, subject to an aggregate cap set forth on Schedule C hereto, for all
documented out-of-pocket costs and expenses, including legal fees, and Transfer
Taxes incurred by the Fifth Third Parties and their respective affiliates in
connection with this Agreement and the transactions contemplated by this
Agreement, the Potential Acquisition or the Offer. For the avoidance of doubt,
Holding is not an affiliate of Fifth Third. “Transfer Taxes” means any transfer,
excise, sale, use, value added, stamp, documentary, filing, registration and
recordation taxes and other similar taxes, fees and charges, together with any
inflation adjustment, interest, penalties or additions with respect thereto.


Section 6. 5Governing Law; Jurisdiction. This Agreement shall be governed by the
laws of the State of Delaware, its rules of conflict of laws notwithstanding.
Each of the parties agrees and consents to be subject to the jurisdiction of the
Court of Chancery of the State of Delaware in any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated by this
Agreement. Each party hereby irrevocably consents to the service of any and all
process in any such suit, action or proceeding by the delivery of such process
to such party at the address and in the manner provided in Section 6.1.


Section 6. 6Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.


Section 6. 7Headings. The heading references herein and in the table of contents
hereto are for convenience purposes only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof.


Section 6. 8Specific Performance. Each party hereto acknowledges that money
damages would be both incalculable and an insufficient remedy for any breach of
this Agreement by such party and that any such breach would cause the other
party hereto irreparable harm. Accordingly, each party hereto also agrees that,
in the event of any breach or threatened breach of the provisions of this
Agreement by such party, the other parties hereto shall be entitled to seek
equitable relief without the requirement of posting a bond or other security,
including in the form of injunctions and orders for specific performance.
Notwithstanding the foregoing, in no event shall any breach by any party of its
representations and warranties contained in Article 2 or its covenants contained
in Article 3 of this Agreement entitle any other party hereto not to effect the
Purchase and the transactions contemplated by Section 1.4 on the terms and
subject to the conditions set forth in this Agreement; provided, that, each
party shall retain all other rights and remedies for any such breaches by any
other party, including, but not limited to, the right to seek monetary damages
for any loss suffered by such party as a result of such breaches.


Section 6. 9Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter of this Agreement.


[Signature Page Follows]




















10

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
VANTIV, INC.
By:     /s/ NELSON F. GREENE    
Name: Nelson F. Greene
Title:    Chief Legal and Corporate Services Officer and Secretary


VANTIV HOLDING, LLC


By:     /s/ NELSON F. GREENE    
Name: Nelson F. Greene
Title:    Chief Legal and Corporate Services Officer and Secretary




FIFTH THIRD BANK


By:     /s/TAYFUN TUZUN    
Name:    Tayfun Tuzun
Title:    EVP and CFO


By:     /s/GREG CARMICHAEL    
Name:    Greg Carmichael
Title:    President and CEO




FIFTH THIRD BANCORP


By:     /s/TAYFUN TUZUN    
Name:    Tayfun Tuzun
Title:    EVP and CFO


By:     /s/GREG CARMICHAEL    
Name:    Greg Carmichael
Title:    President and CEO






















[Signature Page to Transaction Agreement]








11

--------------------------------------------------------------------------------







Annex A
New Text of Section 2.4(b) of the LLC Agreement
(b) Certain Regulatory Restrictions.
(i) Notwithstanding anything to the contrary in this Agreement, the Company and
the Members acknowledge that FTB and its Affiliates are subject to regulatory
oversight by bank regulatory authorities in various jurisdictions (including the
Board of Governors of the Federal Reserve System and other Government Entities,
including the State of Ohio’s Division of Financial Institutions) with
jurisdiction over FTB or its Affiliates and that FTB or its Affiliates may be
required to obtain regulatory approvals from, or provide notice to, such
authorities, prior to, or provide notice to such authorities following, the
engagement by the Company or Vantiv (by virtue of its holding company status or
otherwise) or any Subsidiary in certain activities or consummation of certain
investments (“Regulatory Approval”). If Vantiv, the Company or any Subsidiary
proposes to engage in any business that may reasonably require FTB or an
Affiliate of FTB to seek Regulatory Approval, whether under the Bank Holding
Company Act, Ohio Law or other applicable Law (a “New Activity”), whether by
acquisition, investment or organic growth, then (i) the Managing Member shall
send a written notice to FTB (the “New Activity Notice”) prior to engaging in
the New Activity and (ii) none of Vantiv, the Company and any Subsidiary shall
engage in such New Activity until the Waiting Period applicable thereto has
expired. Within forty-five (45) days after receipt of the New Activity Notice
(or, if later, thirty (30) days after the date Vantiv and the Company have
provided FTB with such information as is reasonably required for FTB (x) to make
a determination whether Regulatory Approval is required to be sought by it in
connection with such New Activity or (y) to obtain such Regulatory Approval),
FTB must notify the Managing Member in writing (a “Regulatory Notice”)
(i) whether, based on the advice of legal counsel, such New Activity would be
permissible for FTB and/or its Affiliates to make or engage in directly under
all applicable banking Laws and (ii) that either (A) no Regulatory Approval with
respect to FTB and/or its Affiliates is required for such New Activity, (B) any
required Regulatory Approval with respect to such New Activity has been obtained
by FTB and/or its Affiliates and whether such approval requires an Exit
Transaction or (C) a Regulatory Approval with respect to FTB and/or its
Affiliates is required for such New Activity but has not yet been obtained. FTB
shall subsequently notify the Managing Member whether any required Regulatory
Approval referenced in clause (C) above has been obtained.
(ii) Vantiv and the Company shall use their reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable, as promptly as possible, to assist FTB or its
Affiliates in obtaining any Regulatory Approval necessary for FTB or its
Affiliates to qualify or continue its ownership interest in Vantiv and the
Company as a permissible investment, including by (i) making appropriate filings
and submissions to any Government Entity required by Law applicable to Vantiv,
the Company or the Subsidiaries or FTB or its Affiliates and (ii) providing any
information to FTB as may be reasonably requested by FTB or its Affiliates in
connection therewith and (iii) executing and delivering additional documents
necessary to consummate the transactions contemplated by this Agreement in
connection therewith. FTB shall use its reasonable best efforts to obtain any
Regulatory Approval as promptly as possible; provided that FTB will exercise
reasonable best efforts to minimize disclosure of any confidential or
proprietary information relating to the Company and to seek confidential
treatment for any such information, in each case, to the maximum extent allowed
under applicable Law.
(iii) If, as of the date that is forty-five (45) days after receipt by FTB of a
New Activity Notice (or, if later, thirty (30) days after the date Vantiv and
the Company have provided FTB with such information as is reasonably required
for FTB (x) to make a determination whether Regulatory Approval is required to
be sought by it in connection with such New Activity or (y) to obtain such
Regulatory Approval), FTB either (A) has not delivered a Regulatory Notice to
the Managing Member or (B) has delivered a Regulatory Notice pursuant to clause
(B) of the definition thereof which requires an Exit Transaction or (C) has
delivered a Regulatory Notice pursuant to clause (C) of the definition thereof,
then either FTB or Vantiv may, at any time thereafter, deliver a notice to the
other of Vantiv and FTB requiring that an Exit Transaction be consummated within
30 calendar days (which shall be tolled for each day that FTB or Vantiv is not
permitted to effect the Exit Transaction under applicable securities laws) of
receipt or delivery by FTB of such Exit Transaction notice (unless FTB earlier
notifies Vantiv that the outstanding Regulatory Approval (x) has been received
without a required Exit Transaction or (y) is not required). If requested by FTB
as part of any Exit Transaction, Vantiv shall repurchase 50% of the greater of
(i) the Minimum Sale Number and (ii) such other


12

--------------------------------------------------------------------------------





number of Class B Units (either, at the option of Vantiv, as Class B Units or as
exchanged into shares of Class A Common Stock of Vantiv) as FTB and its
Affiliates may determine to sell in connection with such Exit Transaction, at a
price per share of Class A Common Stock (or as applicable, a price per Class B
Unit) equal to the Applicable Price.
(iv) Notwithstanding the foregoing, Vantiv and the Company may at any time prior
to the consummation of the Exit Transaction withdraw the New Activity Notice and
refrain from engaging in the New Activity, in which case, the parties shall not
be obligated to effect the Exit Transaction.
(iv) “Exit Transaction” means, at any relevant time, a sale, in one transaction
or a series of transactions, by FTB (or its Affiliates) of such number of Class
B Units (either, at the option of Vantiv, as Class B Units or as exchanged into
shares of Class A Common Stock of Vantiv), and cancellation of such number of
Class B Shares of Vantiv, in each case then held by FTB and its Affiliates, as
is required in order for FTB and its Affiliates to continue to hold their
remaining interests in Vantiv and/or the Company after giving effect to such
transactions, or series of transactions, under the banking Laws implicated by
such New Activity Notice (as the Company (acting through its Managing Member)
and FTB mutually determine in good faith, in consultation with regulators or
otherwise) (such number, the “Minimum Sale Number”).
(v) “Applicable Price” means (i) in the event that VWAP is more than 5% lower
than the highest closing price for Class A Common Stock during the 52-weeks
preceding the date of the consummation of the applicable Exit Transaction, a
mutually agreed upon price representing a premium of not more than 10% of the
then current market price and (ii) in the event that VWAP is 5% lower (or less
than 5% lower) than the highest closing price for Class A Common Stock during
the 52-weeks preceding the date of the consummation of the applicable Exit
Transaction, a mutually agreed upon market price.
(vi) “VWAP” means, with respect to any Exit Transaction, the average of the
volume-weighted averages of the trading prices of Vantiv’s shares of Class A
Common Stock on the New York Stock Exchange (as reported by Bloomberg L.P. or,
if such information is no longer available from Bloomberg L.P., as available
from a comparable internationally recognized source determined by FTB and
Vantiv, acting reasonably) for each of the ten (10) consecutive trading days
ending on and including the trading day immediately prior to the date on which
such Exit Transaction is to be consummated.
(vii) “Waiting Period” means, with respect to any New Activity, the period
ending upon the earlier of (A) FTB delivering a Regulatory Notice to the
Managing Member pursuant to clause (A) of the definition thereof (or pursuant to
clause (B) of the definition thereof that states that no Exit Transaction is
required in connection with the Regulatory Approval referred to therein), (B)
the Exit Transaction required in connection with such New Activity having been
consummated and (C) the period provided by Section 2.4(b)(iii) for the
completion of the Exit Transaction having lapsed.




13